DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                   MORGAN ALLEN ARMSTRONG,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-350



                         September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pasco County; Declan P. Mansfield, Judge.


PER CURIAM.

     Affirmed.

VILLANTI, ATKINSON, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.